United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TENNESEE VALLEY HEALTH CARE
SYSTEM, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1159
Issued: January 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed an appeal of the March 9, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for wage-loss
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established 16 hours of wage-loss compensation on
January 7, 10, 12 and 21, 2011 due to home physical therapy causally related to his accepted
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on March 4, 2010 appellant, then a 39-year-old police officer
instructor, sustained an acromioclavicular (ACL) sprain of the left shoulder while training at the
employing establishment’s law enforcement training center. It authorized left shoulder
arthroscopic release surgery which was performed on August 4 and December 22, 2010 by
Dr. John M. Kioschos, an attending Board-certified orthopedic surgeon.
On January 5, 2011 Dr. Kioschos released appellant to return to work on January 7, 2011
with temporary physical restrictions.2 On January 12, 2011 he prescribed a continuous passive
motion (CPM) chair for three weeks to treat appellant’s left capsular release.
On January 19, 2011 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period January 7 through 14, 2011. An accompanying time analysis form (CA-7a) showed
that on January 7, 10 and 12, 2011 he used four hours of leave without pay (LWOP) each day for
physical therapy using the CPM chair at home. He used four hours of annual leave on January 7
and 10, 2011 unrelated to the accepted employment injury. Appellant worked four hours on
January 12, 2011. On January 11, 13 and 14, 2011 he worked five hours and used three hours of
LWOP each day to undergo outside physical therapy.
In a January 19, 2011 letter, the employing establishment controverted appellant’s claim
for compensation for LWOP on the dates that he underwent physical therapy at home.
By letter dated January 25, 2011, OWCP advised appellant that it authorized wage-loss
compensation for January 11 through 14, 2011. It requested that he submit medical evidence
supportive of his attendance at physical therapy on January 7 and 10, 2011.
On February 1, 2011 OWCP advised appellant that it did not provide compensation for
home physical therapy.
On February 4, 2011 appellant filed a Form CA-7 for the period January 18
through 28, 2011. An accompanying Form CA-7a showed that on January 18, 20, 27 and 28,
2011 he worked five hours and used three hours of LWOP each day to attend outside physical
therapy. On January 21, 2011 appellant used four hours of LWOP to use the CPM chair at home
and four hours of sick leave not related to the accepted injury. On January 25, 2011 he worked
four hours and used four hours of LWOP to attend outside physical therapy.
In a February 11, 2011 letter, appellant requested wage-loss compensation for 57 hours
spent in the CPM chair at home on December 25 and 26, 2010 and January 1, 2 and 7
through 21, 2011. He received compensation for the period December 22, 2010 through
January 6, 2011. Appellant contended that he was entitled to the requested compensation since
his attending physician instructed him to spend three hours a day, seven days a week in the CPM
chair as part of his medical treatment.

2

Appellant used leave and was expected to return to full-time limited-duty work on January 10, 2011. He did not
report to work on that date due to snowfall.

2

By letter dated February 18, 2011, OWCP authorized payment for 10 hours of
compensation for January 18, 20 and 25, 2011. It requested that appellant submit medical
evidence to support his physical therapy treatment on January 27 and 28, 2011.
In a March 9, 2011 decision, OWCP denied appellant’s request for wage-loss
compensation for physical therapy on January 7, 10, 12 and 21, 2011.3 It did not pay
compensation for home physical therapy performed independent of a physical therapist or other
professional.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability or
aid in lessening the amount of monthly compensation.4
In interpreting section 8103, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA. OWCP has the general objective of ensuring that an
employee recovers from his or her injury to the fullest extent possible, in the shortest amount of
time. OWCP has broad administrative discretion in choosing means to achieve this goal. The
only limitation on OWCP’s authority is that of reasonableness.5 Abuse of discretion is generally
shown through proof of manifest error, clearly unreasonable exercise of judgment or actions
taken which are contrary to both logic and probable deductions from established facts. It is not
enough to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.6
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.7 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.8 Therefore, in order to prove that
the medical services were warranted, appellant must submit evidence to show that those services
were for a condition causally related to the employment injury and that the services were

3

The Board notes that OWCP did not issue a final decision regarding appellant’s claim for six hours of wage loss
on January 27 and 28, 2011 due to physical therapy prior to rendering its March 9, 2011 decision. As such, this
aspect of the case is not properly before the Board. See 20 C.F.R. § 501.2(c).
4

5 U.S.C. § 8103(a).

5

Dr. Mira R. Adams, 48 ECAB 504 (1997).

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

8

Id.

3

medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.9
With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care, for injuries.10 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.11 However, OWCP’s
obligation to pay for medical expenses and expenses incidental to obtaining medical care, such
as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof, which includes the necessity
to submit supporting rationalized medical evidence.12
ANALYSIS
Appellant submitted CA-7 and CA-7a forms for 41 hours of wage loss from January 7
through 28, 2011 to undergo physical therapy. OWCP paid him wage-loss compensation for 19
hours claimed on January 11, 13, 14, 18, 20 and 25, 2011 for outside physical therapy treatment.
However, it denied 16 hours of wage loss on January 7, 10, 12 and 21, 2011 for home physical
therapy.
In a January 12, 2011 prescription note, Dr. Kioschos ordered a CPM chair for
appellant’s use at home for three weeks of physical therapy to treat his capsular release. His note
did not discuss why the prescribed equipment was medically necessary to treat or alleviate the
accepted left shoulder ACL sprain. Without medical reasoning explaining why the prescribed
treatment was medically necessary due to the residuals of the accepted condition, the Board finds
that Dr. Kioschos’ prescription is of diminished probative value.
The Board finds that the medical evidence is insufficient to establish the necessity of
home physical therapy using the CPM chair. The record does not contain a rationalized medical
opinion which explains the necessity for use of this equipment in treating appellant’s accepted
left shoulder ACL sprain.
For the stated reasons, the Board finds that OWCP did not abuse its broad discretion
under section 8103 of FECA when it denied appellant’s claim for wage-loss compensation to
undergo home physical therapy.

9

R.L., Docket No. 08-855 (issued October 6, 2008).

10

5 U.S.C. § 8103(a).

11

Vincent E. Washington, 40 ECAB 1242 (1989).

12

See 5 U.S.C. § 8101(2); David P. Sawchuk, 57 ECAB 316 (2005); A.C., Docket No. 08-1453 (issued
November 18, 2008).

4

CONCLUSION
The Board finds that appellant has failed to establish that he was entitled to 16 hours of
compensation for wage loss on January 7, 10, 12 and 21, 2011 due to home physical therapy
causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

